DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 07/23/2020.
Claims 1-20 are currently pending and have been examined.




















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-20 are rejected under U.S.C. 103 as being unpatentable over MacDonald et al. (USPGP  US 2020/0401990 A1), hereinafter MACDONALD, in view of Kingston et al. (USPGP 2018/0075406 A1), hereinafter KINGSTON.

Claims 1 and 11:
MACDONALD as shown below discloses the following limitations:
receiving, by a first entity, a first information chain packet, (see at least paragraphs 0026, 0030, 0031, 0037, Figure 7 as well as associated and related text)
wherein the first information chain packet includes first data of a first transaction related to the seafood product; ((see at least paragraphs 0026, 0030, 0031, 0037, Figure 7 as well as associated and related text)
decrypting at least a portion of the first information chain packet; (see at least paragraphs 0026, 0030, 0031, 0037, Figure 7 as well as associated and related text)
generating a second information chain packet by encrypting at least a portion of the packet base; (see at least paragraphs 0026, 0030, 0031, 0037, Figure 7 as well as associated and related text)
transmitting, by the first entity, the second information chain packet to a second entity.  (see at least paragraphs 0026, 0030, 0031, 0037, Figure 7 as well as associated and related text)
MACDONALD does not specifically disclose the following limitations, but KINGSTON as shown does:
creating a packet base including (1) second data of a second, subsequent transaction related to the seafood product, (2) a reference to the first information chain packet; (see at least Figures 24B, 26D, 26J as well as associated and related text)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of MACDONALD with the technique of KINGSTON because, “It is desirable for a way of tracing and monitoring the quality of the lobsters throughout the supply chain harvest to sale.” (MACDONALD: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2 and 12:
The combination of MACDONALD/KINGSTON discloses the limitations as shown in the rejections above.  KINGSTON further discloses wherein the first and second transactions are different transactions in a supply chain for the seafood product.  See at least Figures 24B, 26D, 26J as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of MACDONALD with the technique of KINGSTON because, “It is desirable for a way of tracing and monitoring the quality of the lobsters throughout the supply chain harvest to sale.” (MACDONALD: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claims 3 and 13:
The combination of MACDONALD/KINGSTON discloses the limitations as shown in the rejections above.  MACDONALD further discloses wherein each of the different transactions includes one or more of the following: issuance of a catch ticket for a fish or shellfish species used to produce the seafood product, harvesting of a catch of the fish or shellfish species, transportation of the catch to a processor, processing of the catch to produce the seafood product, sale of the seafood product to a wholesaler or retailer, or sale of the seafood product to a consumer.    See at least paragraph 0003.

Claims 4 and 14:
The combination of MACDONALD/KINGSTON discloses the limitations as shown in the rejections above.  KINGSTON further discloses wherein the first information chain packet further includes a reference to a third information chain packet, the third information chain packet including third data of a third transaction related to the seafood product, wherein the third transaction is a transaction in the supply chain for the seafood product that occurred before the first transaction.  See at least Figure 24B, 26D, 26J as well as associated and related text).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of MACDONALD with the technique of KINGSTON because, “It is desirable for a way of tracing and monitoring the quality of the lobsters throughout the supply chain harvest to sale.” (MACDONALD: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 5-9 and 15-19:
The combination of MACDONALD/KINGSTON discloses the limitations as shown in the rejections above.  MACDONALD further discloses wherein the first information chain packet is generated by a packet handler associated with one or more of the following: a permitting organization, a government entity, a fishing vessel, a processor, a transporter, a distributor, a wholesaler, a retailer, or a consumer.  
wherein:
the first transaction includes issuance of a catch ticket for a fish or shellfish species used to produce the seafood product; and the first data includes one or more of the following: 
the fish or shellfish species on the catch ticket, permitted gear type for harvesting the fish or shellfish species, permitted geographic region for harvesting the fish or shellfish species, or permitted timeframe for harvesting the fish or shellfish species.
wherein:
the second, subsequent transaction includes harvesting of a catch of the fish species by a recipient of the catch ticket; 
the second data includes one or more of the following: identification of a vessel that harvested the catch, landing numbers for the catch, size of an area where the catch was harvested, coordinates of the catch, or a harvesting certification for the catch.  
wherein:
the first transaction involves harvesting a catch of fish or shellfish used to produce the seafood product; and the first data includes one or more of the following: 
identification of a vessel that harvested the catch, landing numbers for the catch, size of an area where the catch was harvested, coordinates of the catch, or a harvesting certification for the catch.  
wherein: 
the second, subsequent transaction includes processing of the catch to produce the seafood product; and -15- 148098763.5Attorney Docket No. 130214-8001.US01 the second data includes one or more of the following: 
weight of the catch, weight of the seafood product produced from the catch, or a processing certification.  
See at least Figure 5 as well as associated and related text.
Claims 10 and 20:
The combination of MACDONALD/KINGSTON discloses the limitations as shown in the rejections above.  MACDONALD further discloses wherein the second entity is a packet handler or an information chain management system.  See at least paragraph 0030.
























CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Aaron Orlowski. “Blockchain could revolutionize seafood traceability.” (March 9, 2018).  Retrieved online 09/27/2022.  https://www.seafoodsource.com/features/blockchain-could-revolutionize-seafood-traceability
FAO. “The State of World Fisheries and Aquaculture 2018 - Meeting the sustainable development goals.” (2018).  Retrieved online 09/27/2022.  https://www.fao.org/3/i9540en/i9540en.pdf
Sunitha G. Ray. “U.S. CONSUMER PREFERENCES FOR SEAFOOD TRACEABILITY.” (May 10, 2019).  Retrieved online 09/27/2022.  https://dspace.mit.edu/bitstream/handle/1721.1/121287/Ray_2019.pdf?sequence=1&isAllowed=y

Foreign Art:
CAO et al. “Block Chain Based Prawn Product Quality Safety Traceability System, Has Data Sharing Unit For Sharing Prawn Logistics Activity Data, Intermediate Distribution Data, And Prawn Consumer Data To X Prawn Logistics Terminal.” (CN 109493100 A)
WEI et al. “Block Chain Technology Based Credit Transmitting Method, Involves Transferring Chain Shellfish On Union Block Chain By Virtue Of Payment Commitment Rights And Interests, And Expiring Payment Commitment Period Represented By Chain Beta.” (CN 109886680 A)
LIU et al. “Blockchain Based Fishing Data Sharing Method, Involves Packaging And Recording Fishing Data In Accounting Period, And Synchronizing Block By Node, And Obtaining Current Phishing Data List Through Service Node By Traversing Block.” (CN 110049063 A)




Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)